Citation Nr: 1707607	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for degenerative disc disease of lumbar and thoracic spine with
spinal stenosis.

2.  Entitlement to service connection for a spine disability including degenerative joint disease, degenerative disc disease and spinal stenosis, to include as secondary to the service connected disability of below the knee amputation of the left leg.

3.  Entitlement to a disability rating in excess of 40 percent for a below the knee amputation of the left leg.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1972.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal has since been transferred to the RO in Louisville, Kentucky.  

The Veteran testified before the Board at the Louisville, Kentucky RO in September 2016.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   In light of the Court's decision in Clemons, the Board has recharacterized the spine issue on appeal as entitlement to service connection for a spine disability.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board has also included the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  

In the May 2010 rating decision, the RO reopened the previously denied claim of service connection for lumbar spine degenerative joint disease degenerative disc disease and spinal stenosis and denied this issue on the merits.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In October 2016, the Veteran's representative submitted additional evidence, which was subsequent to the most recent supplemental statement of the case issued in  January 2016.  In light of the decision below reopening the appeal, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2016).  

The issues of entitlement to service connection for a spine disability including degenerative joint disease, degenerative disc disease and spinal stenosis, to include as secondary to the service connected disability of below the knee amputation of the left leg entitlement to a disability rating in excess of 40 percent for a below the knee amputation, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2005 RO decision, service connection for degenerative disc disease of lumbar and thoracic spine with spinal stenosis was denied.

2.  New evidence received since the April 2005 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for degenerative disc disease of lumbar and thoracic spine with spinal stenosis.


CONCLUSIONS OF LAW

1.  The unappealed April 2005 rating decision which denied service connection for degenerative disc disease of lumbar and thoracic spine with spinal stenosis is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

2.  Evidence received since the April 2005 RO decision that denied entitlement to service connection for degenerative disc disease of lumbar and thoracic spine with
spinal stenosis is new and material; the claim is reopened.  38 U.S.C.A. 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016). 
	
If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for lumbar spine degenerative joint disease, degenerative disc disease and spinal stenosis was denied in an April 2005 RO rating decision.

At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, post-service medical records and letters from Dr. P.T. and Dr. R.S. in support of the Veteran's claim.  The claims file also included a March 2005 VA examination report.  The evidence was reviewed and service connection was denied based on a finding that the preponderance of the evidence did not show a relationship between the Veteran's below the knee amputation or service and his back disability.

The Veteran did not appeal the April 2005 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

Evidence associated with the claims file since the RO's April 2005 denial include additional treatment records, additional statements in support of the Veteran's claim and a new VA examination dated in April 2010 and May 2011.  Also added to the claims file is a letter from Dr. T.D. in which Dr. T.D. stated that the Veteran had long back pain related to spinal stenosis which was aggravated by his prosthetic left leg.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the April 2005 rating decision raise a reasonable possibility of substantiating the claim for service connection for lumbar spine degenerative joint disease, degenerative disc disease and spinal stenosis.  Specifically, the new evidence speaks to the issue of a correlation between the Veteran's left leg prosthesis and back symptoms.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for degenerative disc disease of lumbar and thoracic spine with spinal stenosis is denied is addressed in the Remand section, below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative disc disease of lumbar and thoracic spine with
spinal stenosis is reopened.


REMAND

During his September 2016 Board hearing, the Veteran testified that he had experienced back pain since his December 1971 in-service injury.  Significantly, the Veteran's March 2005, April 2010 and May 2011 VA examinations do not address whether the Veteran's back pain is related to his in-service accident or to treatment for his left leg following the accident, to include spending an extended time in bed, time spent in a short cast and extended use of crutches for ambulation.  

Further, the claims file includes three medical opinions from private physicians which relate the Veteran's spine disabilities to his left leg amputation.  Specifically, in a January 2005 correspondence, Dr. P.G., a chiropractor, noted that the Veteran had a congenital narrowing of the lumbar canal with severe spinal stenosis and probable annular tears at the L4-S1 vertebra.  Dr. P.G. stated that he believed the Veteran's conditions were aggravated by some of his "activities and falls" as well as by "an improper fitting of his prosthesis."

In a February 2005 statement, Dr. R.S. noted that the Veteran's congenital narrowing of the spine may have been aggravated by injuries in service and may be caused by the effects of living with a prosthesis.  Finally, in an October 2016 letter, Dr. T.D. states that the Veteran's back pain was aggravated by his knee amputation which changed his gait.  Dr. T.D. also noted that the Veteran had back pain related to bending over to take his prosthesis on and off.  

On examination, the VA examiner must address the above medical opinions as well as VA medical center treatment records which discuss the effects of ill-fitting prosthesis and back pain.  Moreover, the VA examiner should explicitly address which of the Veteran's back disabilities are found to be congenital.

As pertaining to Dr.T.D.'s letter, the Veteran did not waive initial RO consideration of all the newly submitted evidence.  A supplemental statement of the case (SSOC) must be issued upon Remand. 38 C.F.R. § 19.31.

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Additional development pursuant to the claim remanded above may affect whether entitlement to higher ratings for service-connected left leg amputation on an extraschedular basis is warranted.  Thus, that issue must be remanded in order to determine in the first instance whether the Veteran's amputation symptoms, when considered with the Veteran's other service-connected disabilities following the completion of the development above, warrant referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

The Veteran seeks entitlement to a TDIU.  He contends that he is unable to work, primarily due his service-connected disabilities.  As noted above, the issue of increased ratings for a below the knee amputation of the left leg and service connection for a back disability have been remanded to the RO.  These issues may have an impact on the Veteran's TDIU claim and are therefore inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Finally, the most recent VA medical center treatment records are dated January 21, 2015 and the Veteran suggested at his September 2016 Board hearing that additional private pain clinic treatment records from a facility in Murfreesboro, Tennessee might be available.  Thus, it appears there is may be additional relevant records.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the VA medical center in Nashville, Tennessee, and any other VA medical centers identified by the Veteran.  

Provide the Veteran with medical release forms and request that he complete them, authorizing VA to obtain medical records from any private medical providers from whom he has received treatment.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he or she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.  The Board notes that the Veteran's lay statements have been deemed credible. 

All tests and studies deemed necessary by the examiner should be performed. The examiner should provide a diagnosis pertinent to the claimed back condition.

a.  The VA examiner should provide an opinion as to whether spinal stenosis is a congenital or developmental defect, and, if so, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

The examiner is asked to remark upon the findings of the private physicians as described above.  

b.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

c.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing narrowing WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

d.  With respect to any other back disability, including degenerative disc disease and degenerative disc disease, is it at least as likely as not (probability of 50 percent or greater) related to service?  Please provide a complete explanation for the opinion.

(e) With respect to any other back disability, including degenerative disc disease and degenerative disc disease, is at least as likely as not that any degenerative disc disease was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his left leg amputation, to include the use of prosthesis.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues:

 i. the baseline manifestations of the Veteran's spine disability found prior to aggravation; and

 ii. the increased manifestations which, in the examiner's opinion, are proximately due to his left leg amputation.

3.  Thereafter, the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture, and whether this collective impact renders the schedular evaluations inadequate.

4.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


